UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March31, 2013 or o TRANSITION REPORT PURSUANT TO SECTION13 or 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-12697 BPZ RESOURCES,INC. (Exact Name of Registrant as Specified in Its Charter) Texas 33-0502730 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 580 Westlake Park Blvd., Suite525 Houston, Texas 77079 (Address of Principal Executive Office) Registrant’s Telephone Number,Including Area Code:(281) 556-6200 N/A (Former Name, Former Address and Former Fiscal Year,If Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of April 30, 2013, there were 117,813,072 shares of common stock, no par value, outstanding. TABLE OF CONTENTS PARTI Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 48 PARTII Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 6. Exhibits 49 SIGNATURES 2 PARTI Item 1. Financial Statements BPZ Resources,Inc. and Subsidiaries Consolidated Balance Sheets (In thousands) March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable Value-added tax receivable Inventory Restricted cash Prepaid and other current assets Total current assets Property, equipment and construction in progress, net Restricted cash Other non-current assets Investment in Ecuador property, net Deferred tax asset Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Other liabilities Current income taxes payable Accrued interest payable Derivative financial instruments Current maturity of long-term debt Total current liabilities Asset retirement obligation Other non-current liabilities Long-term debt, net Total long-term liabilities Commitments and contingencies (Note 18 and 19) Stockholders’ equity: Preferred stock, no par value, 25,000 authorized; none issued and outstanding - - Common stock, no par value, 250,000 authorized; 117,806 and 116,932shares issued and outstanding at March 31, 2013 and December 31, 2012,respectively Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 BPZ Resources,Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) (In thousands, except per share data) Three Months Ended March 31, Net revenue: Oil revenue, net $ $ Other revenue 31 78 Total net revenue Operating and administrative expenses: Lease operating expense General and administrative expense Geological, geophysical and engineering expense Depreciation, depletion and amortization expense Standby costs Total operating and administrative expenses Operating loss ) ) Other income (expense): Loss from investment in Ecuador property, net ) ) Interest expense, net ) ) Loss on derivatives ) ) Interest income 9 3 Other expense ) ) Total other expense, net ) ) Loss before income taxes ) ) Income tax expense (benefit) ) Net loss $ ) $ ) Basic net loss per share $ ) $ ) Diluted net loss per share $ ) $ ) Basic weighted average common shares outstanding Diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 BPZ Resources,Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) (In thousands) For the Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation Depreciation, depletion and amortization Amortization of investment in Ecuador property 47 47 Deferred income taxes ) ) Amortization of discount and deferred financing fees Unrealized gain on derivatives ) Changes in operating assets and liabilities: Increase in accounts receivable ) ) Decrease in value-added tax receivable (Increase) decrease in inventory ) Increase in other assets ) ) Increase in income taxes receivable - ) Increase (decrease) in accounts payable ) Increase in accrued liabilities Decrease in income taxes payable ) - Decrease in other liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Property and equipment additions ) ) Decrease in restricted cash - Purchase of investment securities ) - Net cash provided by (used in) investing activities ) Cash flows from financing activities: Repayments of borrowings ) ) Deferred and other loan fees ) - Proceeds from sale of common stock, net 12 - Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for: Interest $ $ Income tax Non — cash items: Depletion allocated to production inventory Depreciation on support equipment capitalized to construction in progress - 2 Reclassification of property and equipment - The accompanying notes are an integral part of these consolidated financial statements. 5 BPZ Resources,Inc. and Subsidiaries Notes To Consolidated Financial Statements (Unaudited) Note 1 - Basis of Presentation and Significant Accounting Policies Organization BPZ Resources,Inc., (together with its subsidiaries, collectively referred to as the “Company” or “BPZ” unless the context requires otherwise) a Texas corporation, is based in Houston, Texas with offices in Lima, Peru and Quito, Ecuador. The Company is focused on the exploration, development and production of oil and natural gas in Peru, and to a lesser extent, Ecuador. The Company also intends to utilize part of its planned future natural gas production as a supply source for the complementary development of a gas-fired power generation facility which is expected to be wholly- or partially-owned by the Company. The Company maintains a subsidiary, BPZ Exploración& Producción S.R.L. (“BPZ E&P”), registered in Peru through its wholly-owned subsidiary, BPZ Energy,LLC, a Texas limited liability company, and its subsidiary, BPZ Energy International Holdings, L.P., a British Virgin Islands limited partnership.Currently, the Company, through BPZ E&P, has license contracts for oil and gas exploration and production covering a total of approximately 2.2 million gross (1.9 million net) acres, in four blocks in northwest Peru. The Company’s license contracts cover ownership of the following properties: 51% working interest in Block Z-1 (0.6 million gross acres), 100% working interest in Block XIX (0.5 million gross acres), 100% working interest in Block XXII (0.9 million gross acres) and 100% working interest in Block XXIII (0.2 million gross acres). The Block Z-1 contract was signed in November2001, the Block XIX contract was signed in December2003 and the Blocks XXII and XXIII contracts were signed in November2007.Generally, according to the Organic Hydrocarbon Law No.26221 and the regulations thereunder (the “Organic Hydrocarbon Law” or “Hydrocarbon Law”), the seven-year term for the exploration phase can be extended in each contract by up to an additional three years to a maximum of ten years. However, this exploration extension is subject to government approval and specific provisions of each license contract can vary the exploration phase of the contract as established by the Hydrocarbon Law. The license contracts require the Company to conduct specified activities in the respective blocks during each exploration period in the exploration phase. If the exploration activities are successful, the Company may decide to enter the exploitation phase and the total contract term can extend up to 30 years for oil production and up to 40 years for gas production. In the event a block contains both oil and gas, as is the case in the Company’s Block Z-1, the 40-year term may apply to oil production as well. Additionally, through its wholly-owned subsidiary, SMC Ecuador Inc., a Delaware corporation, and its registered branch in Ecuador, the Company owns a 10% non-operating net profits interest in an oil and gas producing property, Block 2, located in the southwest region of Ecuador (the “Santa Elena Property”). The license agreement and new operating agreement covering the property extends through May2016. The Company is in the process of developing its Peruvian oil and natural gas resources. The Company entered commercial production for the Block Z-1 in November2010 and produces and sells oil from the Corvina and Albacora fields under the Company’s current sales contracts.The Company completed the installation of the new CX-15 platform in the Corvina field to continue the development of the field.The Company is also appraising the potential oil and natural gas reserves from the A platform in the Albacora field of Block Z-1.The Company received the required environmental permit for gas injection at Albacora on October 29, 2012.Additionally, the Company’s activities in Peru include (i) analysis and evaluation of technical data on its properties, (ii) preparation of the development plans for the properties, (iii) meeting requirements under the license contracts, (iv) procuring equipment for an extended drilling campaign, (v) obtaining all necessary environmental, technical and operating permits, (vi) optimizing current production, (vii) conducting seismic surveys and (viii) and obtaining preliminary engineering and design of the power plant and gas processing and delivery facilities. On December 14, 2012, Perupetro S.A (“Perupetro”), a corporation owned by the Peruvian government empowered to become a party in the contracts for the exploration and/or exploitation of hydrocarbons in order to promote these activities in Peru, approved the terms of the amendment to the Block Z-1 license contract to recognize the sale of a 49% participating interest (“closing”) in offshore Block Z-1 to Pacific Rubiales Energy Corp. (“Pacific Rubiales”). Under the terms of the agreements signed on April 27, 2012, the Company (together with its subsidiaries) formed an unincorporated joint venture relationship with a Pacific Rubiales subsidiary, Pacific Stratus Energy S.A., to explore and develop the offshore Block Z-1 located in Peru. Pursuant to the agreements, Pacific Rubiales agreed to pay $150.0 million for a 49% participating interest in Block Z-1 and agreed to fund $185.0 million of the Company’s share of capital and exploratory expenditures in Block Z-1 (“the carry amount”) from the effective date of the Stock Purchase Agreement (“SPA”), January 1, 2012.On December 30, 2012, the Peruvian Government signed the Supreme Decree for the execution of the amendment to the Block Z-1 license contract. 6 Basis of Presentation and Principles of Consolidation The accompanying consolidated financial statements of BPZ Resources, Inc. and its subsidiaries have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP” or “U.S. GAAP”) for interim financial information and with the instructions to Form 10-Q and Article10 of RegulationS-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rulesand regulations. The unaudited consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary for a fair presentation of the financial position and results of operations for the interim periods presented on a basis consistent with the annual audited consolidated financial statements.All such adjustments are of a normal, recurring nature. All significant transactions between BPZ and its consolidated subsidiaries have been eliminated. Certain prior period amounts have been reclassified to conform to current year presentation. Results of operations for interim periods are not necessarily indicative of the results of operations that may be expected for the entire year. The balance sheet at December31, 2012 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by GAAP for complete financial statements. These interim consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2012. The transfer of a 49% participating interest in Block Z-1 to Pacific Rubiales was effective on December 14, 2012 and the entitlement to crude oil production and sharing of joint operating expenditures from that day forward was allocated to each partner.At closing, the sharing of any production or joint operating expenditures prior to that date for 2012 was treated by the parties as an adjustment to the carry amount under the SPA. At March 31, 2013 and December 31, 2012, accounts receivable included $34.9 million and $15.9 million, respectively, from the Company's joint venture partner. At March 31, 2013 and December 31, 2012, accounts payable included $20.2 million and $4.4 million, respectively, from the Company's joint venture partner. Use of Estimates The preparation of the consolidated financial statements in accordance with U.S. GAAP requires management to make certain estimates and assumptions. These estimates and assumptions affect the reported amounts of assets, liabilities, revenues and expenses in the consolidated financial statements, and the disclosure of contingent assets and liabilities. Actual results could differ from these estimates. Estimates of crude oil reserves are the most significant of the Company’s estimates. All of the reserves data in this Form 10-Q are estimates. Reservoir engineering is a subjective process of estimating underground accumulations of crude oil and natural gas. There are numerous uncertainties inherent in estimating quantities of proved crude oil and natural gas reserves. The accuracy of any reserves estimate is a function of the quality of available data and of engineering and geological interpretation and judgment. As a result, reserves estimates may be different from the quantities of crude oil and natural gas that are ultimately recovered. Other items subject to estimates and assumptions include the carrying amounts of property and equipment, asset retirement obligations, derivatives and deferred income tax assets. Management evaluates estimates and assumptions on an ongoing basis using historical experience and other factors, including the current economic and commodity price environment.Current credit market conditions combined with volatile commodity prices have resulted in increased uncertainty inherent in such estimates and assumptions.As future events and their effects cannot be determined accurately, actual results could differ significantly from management’s estimates. Reclassification Certain reclassifications have been made to the 2012 consolidated financial statements to conform to the 2013 presentation.These reclassifications were not material to the accompanying consolidated financial statements. Summary of Significant Accounting Policies The Company has provided a summary discussion of significant accounting policies, estimates and judgments in Note-1 to the Notes to Consolidated Financial Statements included in its Annual Report on Form10-K for the year ended December31, 2012.These interim financial statements should be read in conjunction with the consolidated audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2012. 7 Recent Accounting Pronouncements On August 22, 2012, the Securities and Exchange Commission (“SEC”) adopted rules mandated by the Dodd-Frank Act requiring entities who file reports with the SEC and commercially develop oil, natural gas or liquids (“resource extraction issuers”) to disclose certain payments made to the U.S. government or foreign governments. The rules provide guidance on the types of payments and information about payments that must be disclosed. The rules require a resource extraction issuer to disclose the information annually by filing a new form with the SEC (Form SD) no later than 150 days after the end of its fiscal year. A resource extraction issuer is required to comply with the new rules for fiscal years ending after September 30, 2013. As a result, beginning in 2014, the Company must annually provide information about the type and total amount of payments made for each project related to the commercial development of oil, natural gas, or minerals, and the type and total amount of payments made to each government. There will be no impact on the Company's financial position and results of operations, but the new rules may require additional disclosures in future filings. Note 2 — Divestiture On April 27, 2012, the Company and Pacific Rubiales (together with its subsidiaries) executed a SPA under which the Company formed an unincorporated joint venture relationship with Pacific Rubiales to explore and develop the offshore Block Z-1 located in Peru.Pursuant to the SPA, Pacific Rubiales agreed to pay $150.0 million for a 49% participating interest in Block Z-1 and agreed to fund $185.0 million of the Company’s share of capital and exploratory expenditures in Block Z-1 from the effective date of the SPA, January 1, 2012.In order to finalize the joint venture, Peruvian governmental approvals were needed to allow Pacific Rubiales to become a party to the Block Z-1 License Contract.Until the required approvals were obtained, Pacific Rubiales had agreed to provide the Company a $65.0 million down payment on the purchase price and other funds which the Company initially accounted for as loans to continue to fund the Company’s Block Z-1 capital and exploratory activities.These amounts were reflected as long-term debt prior to the completion of the contractual arrangements. On December 14, 2012, Perupetro approved the terms of the amendment to the Block Z-1 license contract to recognize the sale of a 49% participating interest in offshore Block Z-1 to Pacific Rubiales.The Company and Pacific Rubiales waived and modified certain contract conditions in order to close the transaction.On December 30, 2012, the Peruvian Government signed the Supreme Decree for the execution of the amendment to the Block Z-1 license contract. At closing, Pacific Rubiales exchanged certain loans along with an additional $85.0 million, plus any other amounts due to the Company or from the Company under the SPA, for the interests and assets obtained from the Company under the SPA and under the Block Z-1 License Contract.Proceeds of $150.0 million (less transaction costs of $5.7 million) less the net book value of the assets resulted in a gain on the sale that was recognized as a component of operating and administrative expenses in connection with the closing of $26.9 million.Due to certain tax benefits resulting from the sale, the after tax gain was $31.1 million. The transaction provided for an adjustment based upon the collection of revenues ($56.1 million) and the payment of expenses ($32.6 million) and income taxes ($5.2 million) attributable to the properties that took place after an effective date of January 1, 2012 and prior to the closing which was effective on December 14, 2012.These amounts were considered settled by adjusting down by $18.3 million the unused portion of the agreed carry amount of $185.0 million by Pacific Rubiales for the Company’s share of capital and exploratory expenditures in Block Z-1.The March 31, 2013 and December 31, 2012 carry amounts were $114.7 million and $126.3 million, respectively. At March 31, 2013 and December 31, 2012, the Company reflected $19.9 million as other current liabilities and $20.8 million as other non-current liabilities for exploratory expenditures related to Block Z-1 under funding by Pacific Rubiales of the exploratory expenditures in Block Z-1 incurred in 2012.This amount will be settled by the Company and Pacific Rubiales under the terms of the SPA. Note 3 — Value Added Tax Receivable Value-added tax (referred to as “IGV” in Peru) is generally imposed on goods and services at a rate of 18% effective March 2011 and 19% in previous periods. The Company is recovering its IGV receivable with IGV payables associated with oil sales under the normal IGV recovery process. Under the SPA and carry agreement entered into with Pacific Rubiales related to the sale of a 49% participating interest in Block Z-1, Pacific Rubiales funded the IGV incurred for 100% of the capital and exploratory expenditures of Block Z-1.Upon closing of the transaction, the IGV balance related to this funding was transferred to Pacific Rubiales along with their respective share of assets.See Note-2, “Divestitures.” 8 Activity related to the Company’s value-added tax receivable for the three months ended March 31, 2013 and the year ended December31, 2012 is as follows: March 31, December 31, (in thousands) Value-added tax receivable as of the beginning of the period $ $ IGV accrued related to expenditures during period IGV reduced related to sale of oil during period ) ) IGV related to the sale of a 49% participating interest in Block Z-1 - ) Value-added tax receivable as of the end of the period $ $ Current portion of value-added tax receivable as of the end of the period $ $ Long-term portion of value-added tax receivable as of the end of the period $ $ See Note-5, “Prepaid and Other Current Assets and Other Non-Current Assets” for further information on the long-term portion of the value-added tax receivable. Note 4 — Inventory Inventories consist primarily of crude oil, tubular goods, accessories and spare parts for production equipment, stated at the lower of average cost or market. The Company maintains crude oil inventories in storage vessels until the inventory quantities are at a sufficient level to make a delivery to the refinery in Talara, Peru. Oil inventory is stated at the lower of average cost or market value. Cost is determined on a weighted average basis based on production costs. Below is a summary of inventory as of March 31, 2013 and December31, 2012: March 31, December 31, (in thousands) Tubular goods, accessories and spare parts $ $ Crude oil Inventory $ $ March 31, December 31, Crude oil (barrels) Crude oil (cost per barrel) $ $ 9 Note 5 — Prepaid and Other Current Assets and Other Non-Current Assets Below is a summary of prepaid and other current assets as of March 31, 2013 and December31, 2012: March 31, December 31, (in thousands) Prepaid expenses and other $ $ Prepaid insurance Insurance receivable Prepaid and other current assets $ $ Prepaid and other current assets are primarily related to prepayments for drilling services, equipment rental, material procurement and deposits that are primarily rent deposits related to the Company’s offices in Houston and Peru. Prepaid insurance consists of premiums related to the Company’s operations as well as general liability and directors’ and officers’ insurance policies. The insurance receivable is related to an incident that occurred in the third quarter of 2011 where, while in the process of moving certain equipment from the A platform in Albacora to the CX-11 platform in Corvina using third parties, certain equipment was damaged.The Company expects to recover the receivable amount from either the third parties or its insurance carrier. Below is a summary of other non-current assets as of March 31, 2013 and December31, 2012: March, 31 December 31, (in thousands) Debt issue costs, net $ $ Value-added tax receivable Other non-current assets $ $ Debt issue costs, net consist of direct transaction costs incurred by the Company in connection with its debt raising efforts. In connection with the prepayment made on the $75.0 million secured debt facility and the amendments to both the $75.0 million secured debt facility and $40.0 million secured debt facility in April 2012, the debt issue costs associated with those agreements were modified in accordance with Accounting Standard Codification (“ASC”) Topic 470 as follows: Prior to the $40.0 million prepayment on the $75.0 million secured debt facility, the original debt issue costs of $4.4 million had an unamortized balance of $2.8 million. Approximately 53% of the remaining debt issue costs related to the $75.0 million secured debt facility was expensed ($1.5 million) when the Company prepaid 53% of the principal balance in May 2012. In addition, the Company added $1.1 million of debt issue costs incurred with the fourth amendment to the remaining debt issue costs of $1.3 million as the amendment was not considered a substantial modification of debt.The $2.4 million of debt issue costs will be amortized to expense over the remaining term of the $75.0 million secured debt facility, ending in July 2015, using the effective interest method. Prior to the fourth amendment on the $40.0 million secured debt facility, the original debt issue costs of $1.5 million had an unamortized balance of $0.6 million.The Company added $0.8 million of debt issue costs incurred with the fourth amendment to the remaining unamortized debt issue costs of $0.6 million as the amendment was not considered asubstantial modification of debt.The $1.4 million of debt issue costs will be amortized to expense over the remaining term of the $40.0 million secured debt facility, ending in January 2015, using the effective interest method. The Company incurred $4.8 million of original debt issue costs associated with $170.9 million of convertible notes due 2015 (the “2015 Convertible Notes”).The debt issue costs are being amortized over the life of the 2015 Convertible Notes, using the effective interest method. 10 The following table is the amount of debt issue costs amortized into interest expense for the three months ended March 31, 2013 and 2012: ThreeMonthsEnded March 31, (in thousands) Amortization of debt issue costs $ For further information regarding the Company’s debt, see Note-10, “Debt.” At March 31, 2013 and December 31, 2012, the Company classified $1.2 million of its value-added tax receivable balance as a long-term asset as it believed it would take longer than one year to receive the benefit of this portion of the value-added tax receivable. For further information see Note-3, “Value-Added Tax Receivable.” Note 6 — Property, Equipment and Construction in Progress Below is a summary of property, equipment and construction in progress as of March 31, 2013 and December31, 2012: March 31, December 31, (in thousands) Construction in progress: Power plant and related equipment $ $ Platforms and wells Pipelines and processing facilities Other Producing properties (successful efforts method of accounting) Producing equipment Barge and related equipment Office equipment, leasehold improvements and vehicles Accumulated depletion, depreciation and amortization ) ) Property, equipment and construction in progress, net $ $ The Company follows the “successful efforts” method of accounting for its costs of acquisition, exploration and development of oil and gas properties. Under this method, oil and gas lease acquisition costs and intangible drilling costs associated with exploration efforts that result in the discovery of proved reserves and costs associated with development drilling, whether or not successful, are capitalized when incurred. Capitalized costs of producing crude oil and natural gas properties, along with support equipment and facilities, are amortized to expense by the unit-of-production method based on proved developed crude oil reserves on a field-by-field basis.Certain costs of exploratory wells are capitalized pending determinations that proved reserves have been found.Exploratory well costs continue to be capitalized if the well has found a sufficient quantity of reserves to justify its completion as a producing well and the Company is making sufficient progress assessing the reserves and the economic and operating viability of the project. If the determination is dependent upon the results of planned additional wells and required capital expenditures to produce the reserves found, the drilling costs will be capitalized as long as sufficient reserves have been found to justify completion of the exploratory well and the additional wells are underway or planned.All costs related to unsuccessful exploratory wells are expensed when such wells are determined to be non-productive. In January 2013, the Company made a change in estimate in depreciating producing equipment.The Company changed to the unit-of-production method from a straight-line five-year life of calculating depreciation because it more accurately matches the costs of production to the Company’s oil production.If the Company had continued using a straight-line five-year life, depreciation, depletion and amortization expense would have been $0.2 million higher for the three months ended March 31, 2013. The property, equipment and construction in progress, net amounts at March 31, 2013 and December 31, 2012 reflect the sale of a 49% participating interest in Block Z-1. 11 Exploratory well costs capitalized greater than one year after completion of drilling were $6.6 million as of March 31, 2013, and December 31, 2012.The exploratory well costs relate to the CX11-16X gas well that was drilled in 2007, which tested sufficient quantities of gas and is currently shut-in until such time as a market is established for selling the gas.The Company plans to use the gas from the CX11-16X well for its gas-to-power project.See Note-18, “Commitments and Contingencies” for further information on the gas-to-power project. During the three months ended March31, 2013, the Company incurred capital expenditures of approximately $2.9million primarily associated with its development of gas-fired power generation of electricity for sale in Peru. The Company added approximately $1.7 million of costs to the power plant, which primarily consisted of capitalized interest, and incurred approximately $1.2 million related to other capitalized costs. The transfer of a 49% participating interest in Block Z-1 to Pacific Rubiales was effective on December 14, 2012.Pursuant to the carry agreement, Pacific Rubiales provided funding for capital expenditures for Block Z-1 of $14.2 million for the three months ended March 31, 2013.These capital expenditures were primarily related to the costs incurred in the design, fabrication, installation and pipeline connections related to the CX-15 platform of approximately $7.2 and approximately $6.2 million related to the CX-15 development drilling program. The following table is the amount of interest expense and depreciation expense capitalized to construction in progress for the three months ended March 31, 2013 and 2012: ThreeMonthsEnded March 31, (in thousands) Interest expense capitalized $ $ Depreciation expense capitalized - 2 Note 7 — Asset Retirement Obligation An obligation related to the future plug and abandonment of the producing oil wells in the Corvina and Albacora fields and the Pampa la Gallina well in Block XIX has been recorded in accordance with the provisions of ASC Topic 410, “Asset Retirement and Environmental Obligations.”ASC 410-20 requires that an asset retirement obligation (“ARO”) associated with the retirement of a tangible long-lived asset be recognized as a liability in the period in which it is incurred and becomes determinable. Under this method, when liabilities for dismantlement and abandonment costs, excluding salvage values, are initially recorded, the carrying amount of the related oil and natural gas properties is increased. The fair value of the ARO asset and liability is measured using expected future cash outflows discounted at the Company’s credit-adjusted risk-free interest rate. Accretion of the liability is recognized each period using the interest method of allocation, and the capitalized cost is depleted using the units of production method. Should either the estimated life or the estimated abandonment costs of a property change materially upon the Company’s periodic review, a new calculation is performed using the same methodology of taking the abandonment cost and inflating it forward to its abandonment date and then discounting it back to the present using the Company’s credit-adjusted-risk-free rate. The carrying value of the ARO is adjusted to the newly calculated value, with a corresponding offsetting adjustment to the asset retirement cost. 12 Activity related to the Company’s ARO for the three months ended March 31, 2013 and the year ended December31, 2012 is as follows: March 31, 2013 December 31, (in thousands) ARO as of the beginning of the period $ $ Liabilities settled during period - ) Accretion expense 57 89 Revisions in estimates during period - ARO as of the end of the period $ $ The 2012 revisions in estimates are due to the shift in timing of cash flows associated with expected payment of the ARO liability. As revisions to estimated costs in 2012, the present value of the liabilities was adjusted and, as a result, the Company adjusted both the liability and capitalized asset by approximately $3.4 million, in accordance with ASC Topic 410. Liabilities settled in 2012 include $2.1 million related to the sale of a 49% participating interest in Block Z-1. Note 8 — Investment in Ecuador Property The Company has a 10% non-operating net profits interest in the Santa Elena Property.The Company accounts for this investment under the cost method and records its share of cash received or paid as other income or expense. Since the Company’s investment represents ownership of an oil and gas property, which is a depleting asset, the Company is amortizing the cost of the investment on a straight-line basis over the remaining term of the agreement which expires in May2016. Below is a summary reflecting the Company’s loss from the investment in the Ecuador property for the three months ended March 31, 2013 and 2012, respectively, and the investment in the Ecuador property at March 31, 2013 and December 31, 2012, respectively. ThreeMonthsEnded March 31, (in thousands) Distributions received from investment in Ecuador property $
